UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6383 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 54-0850433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) (804) 887-5000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Larger accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock as of April 30, 2013. Class A Common shares: Class B Common shares: MEDIA GENERAL, INC. TABLE OF CONTENTS FORM 10-Q REPORT March 31, 2013 Page Part I.Financial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets – March 31, 2013 and December 31, 2012 1 Consolidated Condensed Statements of Operations – Three months ended March 31, 2013 and March 25, 2012 3 Consolidated Condensed Statements of Comprehensive Loss – Three months ended March 31, 2013 and March 25, 2012 4 Consolidated Condensed Statements of Cash Flows – Three months ended March 31, 2013 and March 25, 2012 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4. Controls and Procedures 23 Part II.Other Information Item 1A. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 (a)Exhibits Signatures 25 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares and per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net Other Assets of discontinued operations - Total current assets Other assets Property, plant and equipment - net FCC licenses and other intangibles - net Excess of cost over fair value of net identifiable assets of acquired businesses $ $ See accompanying notes. 1 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares and per share data) March 31, December 31, LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Liabilities of discontinued operations - Total current liabilities Long-term debt Long-term debt - related party Retirement, post-retirement and post-employment plans Deferred income taxes Other liabilities and deferred credits Stockholders' deficit: Preferred stock, par value $5 per share, authorized 5,000,000 shares; none outstanding Common stock, par value $5 per share: Class A, authorized 75,000,000 shares; issued 27,227,382 and 27,215,117 shares Class B, authorized 600,000 shares; issued 548,564 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See accompanying notes. 2 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (000's except for per share data) Three Months Ended March 31, March 25, Station revenue (less agency commissions) $ $ Operating costs: Station production expenses Station selling, general and administrative expenses Corporate and other expenses Depreciation and software amortization Amortization of intangible assets Net gain related to fixed assets ) ) Total operating costs Operating income Other income (expense): Interest expense ) ) Interest expense - related party ) - Debt modification and extinguishment costs - ) Other, net 51 Total other expense ) ) Loss from continuing operations before income taxes ) ) Income tax expense Loss from continuing operations ) ) Discontinued operations: Loss from discontinued operations (net of taxes) ) ) Loss related to divestiture of discontinued operations (net of taxes) ) - Net loss $ ) $ ) Net loss per common share: Loss from continuing operations $ ) $ ) Discontinued operations ) ) Net loss per common share – basic and assuming dilution $ ) $ ) See accompanying notes. 3 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited, 000’s) Three Months Ended March 31, March 25, Net loss $ ) $ ) Amortization of prior-service cost (postretirement plans) 25 - Amortization of net loss (pension and postretirement plans) - Comprehensive loss $ ) $ ) See accompanying notes. 4 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, 000’s) Three Months Ended March 31, March 25, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss: Depreciation and software amortization Amortization of intangible assets Deferred income taxes Loss related to divestiture of discontinued operations (net of taxes) 30 - Goodwill and other asset impairment (net of taxes) - Non-cash interest expense Debt modification and extinguishment costs - Change in assets and liabilities: Company owned life insurance (cash surrender value less policy loans including repayments) ) Accounts receivable and inventories Accounts payable, accrued expenses, and other liabilities ) ) Retirement plan contributions - ) Other, net ) Net cash (used) provided by operating activities ) Investing activities: Capital expenditures ) ) Refund of collateral deposit related to letters of credit - Other, net ) 78 Net cash used by investing activities ) ) Financing activities: Increase in borrowings - Repayment of borrowings - ) Debt issuance costs - ) Other, net 4 Net cash provided (used) by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ $ See accompanying notes. 5 MEDIA GENERAL, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States and with applicable quarterly reporting regulations of the Securities and Exchange Commission.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and, accordingly, should be read in conjunction with the consolidated financial statements and related footnotes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. Beginning with the full-year 2013, Media General's fiscal year is a conventional calendar year (January 1 – December 31).Previously, the Company's fiscal year ended on the last Sunday in December.Results for the first quarter 2013 are for the three calendar months ended March 31, 2013.Results for the first quarter 2012 are for the thirteen weeks ended March 25, 2012. As explained further below, the Company has presented all newspapers, its former Advertising Services businesses and its Production Services company as discontinued operations for all periods presented.Accordingly, certain prior-year financial information has been reclassified to conform with the current year’s presentation.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of interim financial information have been included. 2.In January of 2013, the Company sold the intellectual property and certain tangible assets of Blockdot for a nominal amount; the Company retained Blockdot’s working capital and certain operating leases in Dallas, Texas.In 2012, the Company recorded a $2.5 million loss related to the anticipated sale of Blockdot; the Company recorded an additional loss of $30 thousand related to the sale in the first three months of 2013.In the third quarter of 2012, the Company sold all of its newspapers and associated websites (with the exception of the Tampa group) to World Media Enterprises, Inc. (World Media), a subsidiary of Berkshire Hathaway.In the fourth quarter of 2012, the Company completed the sale of its Tampa print properties and associated websites to Tampa Media Group, Inc., a new company formed by Revolution Capital Group.During the second quarter of 2012, the Company also sold DealTaker for a nominal amount, shut down its Production Services company which provided broadcast equipment and design services and discontinued its NetInformer operations.The Company will continue to provide a few remaining transition services, on a diminishing basis over the next several months, to World Media and Tampa Media Group in the areas of information technology and digital support. As illustrated in the following chart, the results of these newspapers (as well as their associated websites), DealTaker, Blockdot, NetInformer and the Company’s Production Services unit have been presented as discontinued operations in the accompanying consolidated condensed statements of operations for the three months ended March 31, 2013 and March 25, 2012.Depreciation and amortization on assets related to these properties ceased as of the date in 2012 that each disposal group qualified for held-for-sale treatment, which in each case was subsequent to March 25, 2012.The accompanying consolidated condensed balance sheets have been adjusted to present assets and liabilities of discontinued operations separately from those of continuing operations. 6 Loss from Discontinued Operations Three Months Ended Three Months Ended (In thousands) March 31, March 25, Revenues $ $ Costs and expense ) ) Loss before income taxes ) ) Income taxes - ) Loss from discontinued operations $ ) $ ) The Company owned and operated Blockdot for part of January 2013; revenues and expenses related to this period are reflected above.The loss from discontinued operations for the three months ended March 31, 2013, presented above includes a loss of approximately $700 thousand related to operating leases for space that the Company will no longer utilize. The Company performed an interim impairment test on DealTaker as of the end of the first quarter 2012, which resulted in a non-cash goodwill and other intangible asset impairment charge of $6.5 million net of a tax benefit of $3.6 million included in the loss from discontinued operations for the three months ended March 25, 2012. After recording a $2.5 million loss related to the expected divestiture of Blockdot, assets of discontinued operations as of December 31, 2012, were $670 thousand.Liabilities of discontinued operations of approximately $467 thousand at December 31, 2012, consisted primarily of accounts payable and accrued expenses. 3.Berkshire Hathaway and its wholly owned subsidiary, World Media, are considered related parties.As described in Notes 2 and 5, the Company consummated new financing arrangements, granted warrants that were exercised, sold most its newspaper assets and engaged in a series of transition services with Berkshire Hathaway.At the time of the original agreements for the financing arrangements (including the warrant agreement) and the sale of the newspaper assets, the Company and Berkshire Hathaway were not then related parties.The consummation of, along with the exercise of rights under, those agreements created the related-party status. As of March 31, 2013, Berkshire Hathaway owned approximately 17% of the Class A shares of the Company and had recommended to the Company an individual to serve as a Director in accordance with the Shareholder Agreement.Berkshire Hathaway was also the counterparty to the Company’s term loan and revolving line of credit.Following the sale of the Company’s newspaper assets, the Company and World Media engaged in a series of transition services to effectuate the transfer in a smooth and orderly fashion.During the three months ended March 31, 2013, the Company provided World Media services and support in the areas of information technology and digital for fees that were designed to approximate the Company’s cost.Payments received from World Media for these transition services totaled approximately $1 million.The Company was also reimbursed for approximately $1.1 million of medical claims paid on behalf of World Media.World Media provided services and support to the Company in the areas of information technology support, billing and remittance processing for fees that were designed to approximate World Media’s cost.Payments for these amounts totaled approximately $100 thousand.In addition, the Company passed along approximately $300 thousand of other collections to World Media. As of March 31, 2013, the Company had a receivable for transition services of $800 thousand included in the line item “Other” current assets on the consolidated condensed balance sheet. During the three months ended March 31, 2013, the Company made interest payments of $8 million to Berkshire Hathaway.As of March 31, 2013, the Company had accrued interest payable to Berkshire Hathaway of $300 thousand included in the line item “Accrued expenses and other liabilities” on the consolidated condensed balance sheet. 7 4.The Company recorded non-cash income tax expense from continuing operations of $3.3 million for the first three months of 2013, compared to $3.4 million in the equivalent quarter of 2012. The Company’s tax provision for each period had an unusual relationship to pretax loss mainly because of the existence of a full deferred tax asset valuation allowance at the beginning of each period. This circumstance generally results in a zero net tax provision since the income tax expense or benefit that would otherwise be recognized is offset by the change to the valuation allowance. However, tax expense recorded in both years included the accrual of additional valuation allowance in connection with the tax amortization of the Company’s indefinite-lived intangible assets that was not available to offset existing deferred tax assets (termed a “naked credit”). The Company expects the naked credit to cause approximately $13 million of non-cash income tax expense from continuing operations for the full-year 2013; other discrete tax adjustments and intraperiod tax allocations that are difficult to forecast may impact the remainder of 2013. A full discussion of the naked credit issue is contained in Note 4 of Item 8 of the Company’s Form 10-K for the year ended December 31, 2012. 5.Long-term debt at March 31, 2013, and December 31, 2012, was as follows: (In thousands) Mar. 31, 2013 Dec. 31, 2012 Term loan: Face value $ $ Remaining original issue discount ) ) Remaining warrant discount ) ) Carrying value Revolving credit facility ($45 million remaining availability) - - Senior notes: Face value Remaining original issue discount ) ) Carrying value Capital lease liability 6 12 Total carrying value $ $ As of March 31, 2013, and December 31, 2012, the Company had in place a term loan with a face value of $302 million and a revolving credit facility with no outstanding balance and maximum availability of $45 million. Also outstanding were 11.75% senior notes with a face value of $300 million that were issued at a price equal to 97.69% of face value.The term loan with Berkshire Hathaway matures in May 2020 and bears an interest rate of 10.5%, but could decrease to 9% based on the Company’s leverage ratio, as defined in the agreement.The Company was in compliance with all provisions of both agreements at March 31, 2013. 8 In May of 2012, the Company consummated a financing arrangement with BH Finance LLC, an affiliate of Berkshire Hathaway, that provided the Company with a $400 million term loan and a $45 million revolving credit facility.The term loan was issued at a discount of 11.5% and was secured pari passu with the Company’s existing 11.75% senior secured notes due 2017.While the financing arrangement does not contain financial covenants, there are restrictions, in whole or in part, on certain activities including the incurrence of additional debt, repurchase of shares and the payment of dividends.The term loan may be voluntarily repaid prior to maturity, in whole or in part, at a price equal to 100% of the principal amount repaid plus accrued and unpaid interest, plus a premium, which starts at 14.5% and steps down over time, as set forth in the agreement.Other factors, such as the sale of assets, may result in a mandatory prepayment or an offer to prepay a portion of the term loan without premium or penalty.The Company considers the prepayment feature to be an embedded derivative which it bifurcates from the term loan when the fair value is determinable.The term loan and revolving credit facility will mature in May 2020 and are guaranteed by the Company’s subsidiaries.The revolving credit facility bears interest at a rate of 10% and is subject to a 2% commitment fee.The Company also issued common stock warrants to purchase 4.6 million shares of common stock to Berkshire Hathaway in conjunction with the financing, the warrants were subsequently exercised. In March of 2012, the Company amended its previous bank credit agreement which resulted in $10.4 million of debt modification and extinguishment costs including certain advisory, arrangement and legal fees related to that refinancing. The previous bank credit facility had an interest rate of LIBOR (with a 1.5% floor) plus a margin of 7% and commitment fees of 2.5%.In addition to this cash interest, the Company accrued payment-in-kind (PIK) interest of 1.5%.The Company recorded PIK interest of approximately $100 thousand in the first quarter 2012.This PIK interest was treated as additional bank term loan principal and was paid in cash upon repayment of the entire facility. The following table includes information about the carrying values and estimated fair values of the Company’s financial instruments at March 31, 2013, and December 31, 2012: March 31, 2013 December 31, 2012 (In thousands) Carrying Amount Fair Value Carrying Amount Fair Value Assets: Investments Trading $ Liabilities: Long-term debt: Revolving credit facility ($45 million available) - Term loan 11.75% senior notes Trading securities held by the Supplemental 401(k) Plan are carried at fair value and are determined by reference to quoted market prices.The fair value of the term loan was determined using a discounted cash flow analysis and an estimate of the current borrowing rate.The fair value of the 11.75% senior notes was valued by reference to the most recent trade prior to the end of the applicable period.Under the fair value hierarchy, the Company’s trading securities fall under Level 1 (quoted prices in active markets), its senior notes fall under Level 2 (other observable inputs) and its term loan falls under Level 3 (unobservable inputs). 6.The following table sets forth the computation of basic and diluted loss per share for continuing operations for the three months ended March 31, 2013, and March 25, 2012.There were no anti-dilutive share equivalents excluded from the calculation of diluted loss per share for either period presented. 9 (In thousands, except per share amounts) Three Months Ended Mar. 31, 2013 Three Months Ended Mar. 25, 2012 Numerator for basic and diluted earnings per share: Loss from continuing operations available to common stockholders $ ) $ ) Denominator for basic and diluted earnings per share: Weighted average shares outstanding Loss from continuing operations per common share (basic and diluted) $ ) $ ) 7.The following table provides the components of net periodic employee benefits expense for theCompany’s benefit plans for the first quarters of 2013 and 2012: Three Months Ended Pension Benefits Other Benefits (In thousands) Mar. 31, Mar. 25, Mar. 31, Mar. 25, Service cost $
